Citation Nr: 1719434	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) in excess of 10 percent for bilateral hearing loss for the period prior to December 15, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to June 1975.  He is also a very highly decorated Combat Veteran, whose decorations include the Purple Heart Medal, the Combat Action Ribbon, and Silver Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Board hearing at the RO in March 2012; a transcript is of record.

The Board remanded this case in November 2012 for additional development.  In December 2014, the Board denied entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, pursuant to a Joint Motion for Remand (JMR) by the parties, the Court vacated the Board's decision to the extent that it denied entitlement to a compensable disability rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b) (2016).  The JMR expressly stated that the Veteran was not appealing the Board's denial of entitlement to a compensable rating for bilateral hearing loss on a schedular basis, and requested the Court to affirm that portion of the Board's December 2014 decision.  Thus, only entitlement to a compensable rating on an extraschedular basis remained on appeal.

Thereafter, in September 2015, the Board determined that in light of the discussion in the JMR, the remaining issue was an appropriate subject for referral to VA's Director of Compensation Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321 (b)(1) throughout the period on appeal.

This matter was referred to the Director as requested in the Board's remand.  It further reflects that pursuant to an examination conducted on December 15, 2015, the RO assigned the Veteran a 10 percent schedular rating for the Veteran's bilateral hearing loss, effective from that date.  As was noted above, the denial of a schedular compensable rating for this disability was affirmed by the Court.  The Veteran did not file a notice of disagreement with the March 2016 rating action that assigned the 10 percent schedular rating.  (The May 2016 Appellant's Brief expresses the Veteran's dissatisfaction with the 10 percent schedular rating but there is no indication that this was filed with the RO.)  Therefore, it was determined that only entitlement to a compensable rating on an extraschedular basis remained on appeal, and the period for consideration was now limited to the period prior to December 15, 2015.

In June 2016, the Board granted entitlement to a 10 percent extraschedular rating prior to December 15, 2015.  In a June 2016 rating decision, the RO implemented the Board's grant assigning a 10 percent rating, effective May 18, 2005.  The Veteran filed a timely appeal with the Court.  In a January 2017 Order, pursuant to a JMR by the parties, the Court vacated the Board's decision.

In a February 2017 submission, the Veteran reported that due to his hearing loss he was resigning from his employment as a professor after the 2017 Spring semester.  02/18/2017 VA 21-4138 Statement in Support of Claim.  As this may constitute a claim for a total disability rating due to individual unemployability (TDIU), this is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In support of his claim, the Veteran has submitted a lay statement and multiple statements from his students regarding their observations regarding his hearing loss.  See 02/18/2017 VA 21-4138 Statement in Support of Claim entries (02/23/2017 VA 21-4138 Statement in Support of Claim entries are duplicates).  He also submitted March 2016 correspondence from The University of Mississippi Medical Center, Department of Otolaryngology and Communicative Sciences.  Remand is necessary for AOJ review of this new evidence.  See 02/23/2017 Correspondence.

The basis of the JMR was that the June 2016 Board did not discuss a March 2010 letter from the Veteran's brother that asserted that the Veteran's hearing loss resulted in numerous impairments not contemplated by the schedular rating criteria.  Specifically, the Veteran's brother suggested that he had witnessed the Veteran's bilateral hearing loss, which he described as severe and significant, "interfering w[ith] daily activities [and] interactions, which . . . has manifested added stress directly related to causing episodes increasing irritability, heightened blood pressure, periodic [and] unpredictable digestive issues, depression, anxiety attacks [and] feelings of isolation to name a few."  03/30/2010 Buddy/Lay Statement.  Such manifestations described by the Veteran's brother are not contemplated by the schedular criteria but may warrant contemplation of an extraschedular rating or separate ratings.  A medical opinion must be sought as to whether the Veteran's bilateral hearing loss results in additional symptoms or disabilities, to include hypertension, an acquired psychiatric disability, or digestive disability.  

Thereafter, based on any findings contained in the VA examination, a determination must be made as to whether the Veteran's claim should be submitted to VA's Director, Compensation and Pensions Service for extraschedular consideration per § 3.321(b)(1). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any manifestations/disabilities associated with his service-connected bilateral hearing loss.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to respond to the following:

a)  whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension or high blood pressure caused by his service-connected bilateral hearing loss.  If not, is it at least as likely as not that any hypertension/high blood pressure has been aggravated (permanently worsened beyond its natural progression) by the service-connected bilateral hearing loss?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to the Veteran's lay assertions and the March 2010 lay assertions from the Veteran's brother.

b)  whether it is at least as likely as not (50 percent or greater) that any acquired psychiatric disability was caused by the service-connected bilateral hearing loss.  If not, is it at least as likely as not that any acquired psychiatric disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected bilateral hearing loss?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to the Veteran's lay assertions and the March 2010 lay assertions from the Veteran's brother.

c)  whether it is at least as likely as not (50 percent or greater) that any digestive disability was caused by the service-connected bilateral hearing loss. If not, is it at least as likely as not that any digestive disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected bilateral hearing loss?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to the Veteran's lay assertions and the March 2010 lay assertions from the Veteran's brother.

d)  whether it is at least as likely as not (50 percent or greater) that any other disability was caused by the service-connected bilateral hearing loss.  If not, is it at least as likely as not that any other disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected bilateral hearing loss?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to the Veteran's lay assertions and the March 2010 lay assertions from the Veteran's brother.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

2.  Thereafter, based on the findings in the VA examination report, determine whether the Veteran's claim for an extraschedular rating per § 3.321(b)(1) should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether for the period prior to December 15, 2015, his service-connected bilateral hearing loss, rated 10 percent disabling, manifests in marked interference with employment as to render impractical the application of the regular schedular standards.  

3.  After completion of the above, readjudicate the issue of entitlement to extraschedular rating per § 3.321(b)(1) in excess of 10 percent for bilateral hearing loss for the period prior to December 15, 2015.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

